 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Arturo Contreras, et al.,                         No. CV-17-08217-PCT-JAT
10                  Plaintiffs,                         ORDER
11    v.
12    Chester David Brown, et al.,
13                  Defendants.
14
15          Pending before the Court are Plaintiffs Arturo Contreras and Jose Torres’s
16   (“Plaintiffs”) Motion for Partial Summary Judgment (Doc. 69) and Defendants Chester
17   Brown (“Defendant Brown”) and Legacy, Inc.’s (“Defendant Legacy;” collectively
18   “Defendants”) Motion for Partial Summary Judgment (Doc. 121). The Court now rules on
19   the motions.
20   I.     BACKGROUND
21          On October 16, 2018, Plaintiffs filed their pending Motion for Partial Summary
22   Judgment (Doc. 69). Defendants filed a timely Response (Doc. 82) on November 15, 2018,
23   and Plaintiffs then filed a timely Reply (Doc. 96) on November 30, 2018.
24          On February 20, 2019, Defendants filed their pending Motion for Partial Summary
25   Judgment (Doc. 121). Plaintiffs failed a timely Response (Doc. 127) on March 21, 2019,
26   and Defendants then filed a timely Reply (Doc. 133) on April 5, 2019.
27          The operative Complaint (Doc. 1-1) alleges the following causes of action: (i)
28   negligence, (ii) negligent entrustment, and (iii) negligent hiring, training, and supervision.
 1   (Doc. 1-1 at 29–35).
 2          A.     Facts
 3          The following facts are either undisputed or presented in the light most favorable to
 4   Plaintiffs. On December 10, 2014, Defendant Brown was involved in a rear-end collision
 5   with Plaintiffs near Kingman, Arizona. (Doc. 69 at 2; Doc. 121-1 at 2). Defendant Brown
 6   was driving a loaded tractor-trailer directly behind Plaintiffs’ vehicle. (Doc. 69 at 2; Doc.
 7   121 at 2).1 Plaintiff Torres was driving a 1994 Chevrolet Astro, in which Plaintiff Contreras
 8   was a passenger. (Doc. 69 at 2; Doc. 121 at 2). As the parties traveled on Interstate 40, two
 9   vehicles in front of the parties stopped suddenly. (Doc. 69 at 2; Doc. 121 at 2). Plaintiffs
10   significantly slowed or stopped without impacting the vehicles in front of them, but
11   Defendant Brown was unable to stop before colliding with the rear of Plaintiffs’ vehicle.
12   (Doc. 69 at 2; Doc. 121 at 2). Both parties pulled to the side of the road after the collision
13   and later drove away from the scene without further incident. (Doc. 121-3 at 12; Doc. 121-
14   4 at 23). The Court will discuss other relevant facts as necessary in the body of this Order.
15   II.    LEGAL STANDARD
16          Summary judgment is appropriate when “there is no genuine dispute as to any
17   material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
18   56(a). “A party asserting that a fact cannot be or is genuinely disputed must support that
19   assertion by . . . citing to particular parts of materials in the record, including depositions,
20   documents, electronically stored information, affidavits, or declarations, stipulations . . .
21   admissions, interrogatory answers, or other materials,” or by “showing that materials cited
22   do not establish the absence or presence of a genuine dispute, or that an adverse party
23   cannot produce admissible evidence to support the fact.” Id. 56(c)(1)(A), (B). Thus,
24   summary judgment is mandated “against a party who fails to make a showing sufficient to
25
26
            1
              At times, Plaintiffs refer to Defendant Brown’s tractor-trailer as fully loaded at
     40,000 pounds; at other times, Plaintiffs refer to it at 66,000 pounds. (Compare Doc. 69 at
27   2, 6 (40,000 pounds) with Doc. 96 at 2, 3 (66,000 pounds); but see Doc. 121-4 at 15
     (Defendant Brown testified in his deposition that his tractor-trailer was carrying “26,000
28   pounds, half a load,” at the time of the collision)). Regardless of Plaintiffs’ confusion, the
     Court finds this distinction immaterial for the purposes of this Order.


                                                  -2-
 1   establish the existence of an element essential to that party’s case, and on which that party
 2   will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
 3          Initially, the movant bears the burden of demonstrating to the Court the basis for the
 4   motion and the elements of the cause of action upon which the non-movant will be unable
 5   to establish a genuine issue of material fact. Id. at 323. The burden then shifts to the non-
 6   movant to establish the existence of material fact. Id. A material fact is any factual issue
 7   that may affect the outcome of the case under the governing substantive law. Anderson v.
 8   Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The non-movant “must do more than simply
 9   show that there is some metaphysical doubt as to the material facts” by “com[ing] forward
10   with ‘specific facts showing that there is a genuine issue for trial.’” Matsushita Elec. Indus.
11   Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986) (quoting Fed. R. Civ. P. 56(e)). A
12   dispute about a fact is “genuine” if the evidence is such that a reasonable jury could return
13   a verdict for the non-moving party. Liberty Lobby, Inc., 477 U.S. at 248. The non-movant’s
14   bare assertions, standing alone, are insufficient to create a material issue of fact and defeat
15   a motion for summary judgment. Id. at 247–48. However, in the summary judgment
16   context, the Court construes all disputed facts in the light most favorable to the non-moving
17   party. Ellison v. Robertson, 357 F.3d 1072, 1075 (9th Cir. 2004).
18          At the summary judgment stage, the Court’s role is to determine whether there is a
19   genuine issue available for trial. There is no issue for trial unless there is sufficient evidence
20   in favor of the non-moving party for a jury to return a verdict for the non-moving party.
21   Liberty Lobby, Inc., 477 U.S. at 249-50. “If the evidence is merely colorable, or is not
22   significantly probative, summary judgment may be granted.” Id. (citations omitted).
23   III.   DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
24          The Court will first address Defendants’ Motion for Partial Summary Judgment
25   (Doc. 121). Defendants move for partial summary judgment on Plaintiffs’ direct negligence
26   claims against Defendant Legacy.
27          A.      Vicarious Liability
28          Defendant Legacy admits that, under the doctrine of respondeat superior, it is


                                                   -3-
 1   vicariously liable for Defendant Brown’s actions because Defendant Brown was “acting
 2   within the course and scope of his employment at the time of the collision.” (Doc. 121 at
 3   1). Defendants’ argument follows that, because Defendant Legacy concedes vicarious
 4   liability, any direct liability claims against Defendant Legacy are “subsumed” and rendered
 5   superfluous by the vicarious liability claims. (Id. at 3–4). Recently, the District of Arizona
 6   addressed this argument—raised by the same Counsel, in a strikingly similar context—and
 7   this Court need not reinvent that analysis:
 8                 [Defendants] cite[] Lewis v. Southern Pacific Company, in
                   which the Arizona Supreme Court stated that “failure of an
 9                 employer to hire only competent and experienced employees
                   does not itself constitute an independent ground of actionable
10                 negligence.” 425 P.2d 840, 841 (Ariz. 1967). However, since
                   Lewis, Arizona has adopted new theories of joint and several
11                 liability and comparative negligence. See A.R.S. § 12-2501.
                   Additionally, multiple subsequent cases decided by the
12                 Arizona Court of Appeals have held that the holding in
                   Lewis—that negligent hiring and supervision is not an
13                 independent ground of actionable negligence against the
                   employer—is limited. See Quinonez in re Quinonez v.
14                 Andersen, 696 P.2d 1342 (Ariz. Ct. App. 1984); Pruitt v.
                   Pavelin, 685 P.2d 1347 (Ariz. Ct. App. 1984); Kassman v.
15                 Busfield Enterprises, Inc., 639 P.2d 353 (Ariz. Ct. App. 1981)
                   (recognizing negligent hiring, training, and supervision as a
16                 separate cause of action against an employer).
17   Brill v. Lawrence Transp. Co., No. CV-17-01766-PHX-JJT, 2018 WL 6696815, at *2 (D.
18   Ariz. Dec. 20, 2018); see also Salazar v. Flores, No. CV-16-08201-PCT-SPL, 2019 WL
19   1254661, at *2 (D. Ariz. Mar. 18, 2019) (holding—consistent with Brill—that “[b]ecause
20   the Court finds that Quinonez applies, Plaintiff is permitted to bring both vicarious liability
21   and direct negligence claims under Arizona law”).
22          “As a result, the Court finds that Lewis is not controlling in this matter and Arizona
23   law allows Plaintiff[s] to allege direct liability claims in addition to claims of vicarious
24   liability.” See Brill, 2018 WL 6696815, at *2. Accordingly, Defendants are not entitled to
25   partial summary judgment on this theory.
26          B.     Sufficiency of the Evidence
27          Alternatively, Defendants argue that Plaintiffs’ direct negligence claims against
28   Defendant Legacy lack sufficient evidence to survive summary judgment. (Doc. 121 at 7).


                                                   -4-
 1                 1.      Negligent Entrustment
 2          To establish a negligent entrustment claim under Arizona law, Plaintiffs must prove
 3   the following elements:
 4                 (1) that Defendant[s] owned or controlled a vehicle; (2)
                   Defendant[s] gave the driver permission to operate a vehicle;
 5                 (3) the driver, by virtue of his physical or mental condition,
                   was incompetent to drive safely; (4) the Defendant[s] knew or
 6                 should have known that the driver, by virtue of his physical or
                   mental condition, was incompetent to drive safely; (5)
 7                 causation; and (6) damages.
 8   Acuna v. Kroack, 128 P.3d 221, 227 (Ariz. Ct. App. 2006) (internal quotation marks and
 9   citation omitted).
10          In this matter, the undisputed fact that “[Defendant] Brown was operating his
11   tractor-trailer under the motor carrier authority of [Defendant] Legacy” at the time of the
12   accident satisfies the first two elements of negligent entrustment. (See Doc. 121 at 11).
13   Defendants argue that Plaintiffs cannot satisfy the next three elements of negligent
14   entrustment. (Id. at 10–11). Specifically, Defendants contend that Plaintiffs have not set
15   forth evidence that: (1) “[Defendant] Brown was incompetent either physically or mentally
16   to operate a tractor-trailer;” (2) “[Defendant] Legacy had reason to believe that [Defendant]
17   Brown was incompetent;” or (3) that there is a “causal connection” between Defendant
18   Legacy’s alleged negligence and Plaintiffs’ injuries. (Id. at 11; Doc. 133 at 5).
19          Plaintiffs counter that, “[a]t the time of the crash, [Defendant] Brown was diabetic”
20   and “also suffered from high blood sugar;” taking daily medication to control both
21   conditions. (Doc. 127 at 4). Even so, Plaintiffs do not cite any regulation or other authority
22   that demonstrates these conditions render Defendant Brown incompetent to operate a
23   tractor-trailer or otherwise disqualify Defendant Brown from holding a commercial
24   driver’s license. (See Doc. 133 at 2). Conversely, Federal Motor Carrier Safety Regulations
25   (FMCSRs) provide that “an individual with diabetes mellitus treated with insulin for
26   control must be medically examined and certified by a medical examiner as physically
27   qualified;” and “a person is physically qualified to drive a commercial motor vehicle if that
28   person . . . [h]as no current clinical diagnosis of high blood pressure likely to interfere with


                                                  -5-
 1   ability to operate a commercial motor vehicle safely.” 49 C.F.R. § 391.46 (regarding
 2   diabetes); 49 C.F.R. § 391.41 (regarding high blood pressure).
 3          Here, Defendant Brown held a valid Department of Transportation medical
 4   certificate at the time of the collision. (See Doc. 133-1). Defendant Brown’s “Medical
 5   Examination Report” notes that his diabetes was controlled by pills—not insulin—and his
 6   blood pressure also met the required standards to maintain his certification. (Id. at 2–3).
 7   Thus, the Court finds that Defendant Brown was physically qualified and properly licensed
 8   to operate a commercial motor vehicle at the time of the collision. Moreover, Plaintiffs do
 9   not argue that Defendant Brown suffered from any mental condition that would render him
10   incompetent to drive safely. (See generally Doc. 127). Accordingly, Plaintiffs cannot
11   satisfy the third element of a negligent entrustment claim (or the subsequent elements,
12   which are based on Defendant Brown’s competency).2 Thus, Defendants are entitled to
13   summary judgment on Plaintiffs’ claim for negligent entrustment.
14                 2.     Negligent Hiring, Training, and Supervision
15          Next, Defendants move for summary judgment on Plaintiffs’ remaining direct
16   negligence claim for negligent hiring, training, and supervision. (See Doc. 121 at 7).
17                        a.     Legal Standard
18          “An employer is liable for the tortious conduct of its employee if the employer was
19   negligent or reckless in hiring, supervising, or otherwise training the employee.”
20   Hernandez, 2019 WL 367994, at *6 (citation omitted). For negligent hiring, supervision,
21
            2
               Although not raised by Plaintiffs, “some Arizona courts have suggested the
22   incompetence may arise from other factors, such as youth, inexperience, driving habits,
     and poor character.” Hernandez v. Singh, No. CV-17-08091-PCT-DWL, 2019 WL 367994,
23   at *3 (D. Ariz. Jan. 30, 2019). Because Plaintiffs did not raise any arguments under the
     more expansive definition of incompetence, the Court finds that any such arguments are
24   hereby waived. See, e.g., U.S. v. Romm, 455 F.3d 990, 997 (9th Cir. 2006) (“arguments not
     raised by a party in its opening brief are deemed waived”).
25
            Nevertheless, to the extent any of Plaintiffs’ arguments on their remaining direct
26   negligence claim against Defendant Legacy bear on the issue of Defendant Brown’s
     competency, the Court finds—for the reasons outlined below—that “Plaintiffs have not
27   presented evidence sufficient to establish a genuine issue of fact as to whether [Defendant
     Brown] was incompetent or otherwise unfit to drive when [Defendant Legacy] entrusted
28   the vehicle to him.” Hernandez, 2019 WL 367994, at *4 (holding the same under similar
     factual circumstances); see infra Part III(B)(2)(b).


                                                -6-
 1   and training claims, “Arizona follows the Restatement (Second) of Agency § 213.” Id.
 2   (internal quotation marks and citation omitted). Section 213 provides:
 3                 A person conducting an activity through servants or other
                   agents is subject to liability for harm resulting from his conduct
 4                 if he is negligent or reckless:
 5                 (a) in giving improper or ambiguous orders of [sic] in failing
                   to make proper regulations; or
 6
                   (b) in the employment of improper persons or instrumentalities
 7                 in work involving risk of harm to others[;]
 8                 (c) in the supervision of the activity; or
 9                 (d) in permitting, or failing to prevent, negligent or other
                   tortious conduct by persons, whether or not his servants or
10                 agents, upon premises or with instrumentalities under his
                   control.
11
12   Restatement (Second) of Agency § 213 (1958).
13          “For an employer to be held liable for the negligent hiring, retention, or supervision
14   of an employee, a court must first find that the employee committed a tort.” Kuehn v.
15   Stanley, 91 P.3d 346, 352 (Ariz. Ct. App. 2004). Once the underlying tort of an employee
16   is established, the employer may be liable “not because of the relation of the parties, but
17   because the employer antecedently had reason to believe that an undue risk of harm would
18   exist because of the employment.” Quinonez, 696 P.2d at 1346 (citation omitted).
19          “Thus, for a negligent hiring claim to lie, the employer must have known or had
20   some reason to know of the employee’s incompetence before hiring the employee.”
21   Hernandez, 2019 WL 367994, at *6 (collecting cases). “Similarly, to prove negligent
22   supervision, the plaintiff must show the employer knew or should have known the
23   employee was incompetent and that the employer subsequently failed to supervise the
24   employee, ultimately causing the harm at issue.” Id. at *7 (collecting cases). “[T]o prevail
25   on a negligent training claim, a plaintiff must show a defendant’s training or lack thereof
26   was negligent and that such negligent training was the proximate cause of a plaintiff’s
27   injuries.” Id. (citation omitted). Importantly, “[a] showing of an employee’s incompetence
28   is not necessarily enough; the plaintiff must also present evidence showing what training


                                                  -7-
 1   should have been provided, and that its omission proximately caused the plaintiff’s
 2   injuries.” Id. (citation omitted).
 3                         b.      Analysis
 4          To support their negligent hiring, training, and supervision claim, Plaintiffs argue
 5   that Defendant Brown was not formally or properly trained prior to his employment by
 6   Defendant Legacy, and Defendant Legacy failed to provide “on-the-job training” or
 7   adequately assess Defendant Brown’s capabilities upon hiring Defendant Brown. (Doc.
 8   127 at 5–6). Rather, Plaintiffs state that “[Defendant] Legacy ‘figured he knew what do
 9   [sic] while operating a truck because he had been driving for over 40 years.’” (Id. at 6
10   (citing “Exhibit 1 at 37–46”)).3
11          As a preliminary matter, Defendants point out that “Plaintiffs never disclose
12   opinions from a trucking expert on the standard of care” that Defendant Legacy must
13   follow and allegedly breached through its employment practices. (Doc. 121 at 7).4 Even
14   assuming the truth of Plaintiffs’ assertions at the summary judgment stage, Plaintiffs do
15   not cite any federal regulation or similar rule that could demonstrate the shortcomings of
16   Defendant Legacy’s hiring and training practices. (Compare Doc. 133 at 3 with Doc. 127
17   at 5–6). Conversely, Defendants provide that FMCSRs set out the following “[g]eneral
18   qualifications of drivers.” 49 C.F.R. § 391.11. “A person is qualified to drive a motor
19   vehicle” under the applicable regulatory framework if he or she:
20                  (1) Is at least 21 years old;
21
            3
               Although Plaintiffs attribute the quoted statement to Defendant Legacy, Plaintiffs
22   cite a broad range of pages of deposition transcripts, which do not appear to contain the
     purported quote. (See Doc. 127 at 6); see also Conti v. U.S. Dept. of Homeland Sec., 12
23   Civ. 5827(AT), 2014 WL 1274517, at *21 (S.D.N.Y. Mar. 24, 2014) (“Courts are not
     obligated to wade through pages of deposition testimony, but must rely on the parties to
24   point to specific pages in the record” (citation omitted)). The closest statement that this
     Court observes is from Defendant Brown in response to a question regarding Defendant
25   Legacy’s lack of emergency training: “they figure if you’ve driven 40 years, that you
     already know what to do in an emergency.” (Doc. 127 at 21).
26           4
               See also Rae v. United States, No. CV-15-01551-PHX-JJT, 2016 WL 4943378, at
27   *2 (D. Ariz. Sept. 16, 2016) (reasoning that a plaintiff’s failure “to disclose an expert,
     alone, warrants summary judgment” in the defendant’s favor because “without a standard
28   of care expert, [the plaintiff] is unable to prove essential elements of her claims” on which
     the plaintiff will bear the burden of proof at trial).


                                                    -8-
 1                 (2) Can read and speak the English language sufficiently to
                   converse with the general public, to understand highway traffic
 2                 signs and signals in the English language, to respond to official
                   inquiries, and to make entries on reports and records;
 3
                   (3) Can, by reason of experience, training, or both, safely
 4                 operate the type of commercial motor vehicle he/she drives;
 5                 (4) Is physically qualified to drive a commercial motor vehicle
                   in accordance with subpart E—Physical Qualifications and
 6                 Examinations of this part;
 7                 (5) Has a currently valid commercial motor vehicle operator’s
                   license issued only by one State or jurisdiction;
 8
                   (6) Has prepared and furnished the motor carrier that employs
 9                 him/her with the list of violations or the certificate as required
                   by § 391.27;
10
                   (7) Is not disqualified to drive a commercial motor vehicle
11                 under the rules in § 391.15; and
12                 (8) Has successfully completed a driver’s road test and has
                   been issued a certificate of driver’s road test in accordance with
13                 § 391.31, or has presented an operator’s license or a certificate
                   of road test which the motor carrier that employs him/her has
14                 accepted as equivalent to a road test in accordance with §
                   391.33.
15
16   Id. (emphasis added).
17          Here, the record confirms that Defendant Brown held a valid commercial driver’s
18   license from the State of Missouri. (Doc. 133-3 at 6, 11). Plaintiffs do not dispute that
19   Defendant Brown—at all relevant times—satisfied the (1) age, (2) English language, (5)
20   licensure, and (6) certificate requirements. Plaintiffs further do not allege, and this Court
21   does not find, that Defendant Brown was otherwise disqualified to drive a commercial
22   vehicle under item (7). See 49 C.F.R. § 391.15. As reasoned above, Defendant Brown also
23   held a valid Department of Transportation medical certificate to support this Court’s
24   finding that he was physically qualified under item (4). See supra Part III(B)(1); (see also
25   Doc. 133-1). Thus, the remaining items that could potentially be subject to dispute pertain
26   to: (3) safe operation and (8) road testing.
27          Regarding item (3), Plaintiffs argue that Defendant Brown “never underwent
28   professional driver training education prior to obtaining his commercial driver’s license,”


                                                    -9-
 1   nor did he “receive any formal on-the-job training on how to drive a tractor-trailer from
 2   [Defendant] Legacy.” (Doc. 127 at 5–6). Formal training, however, is not required under
 3   the applicable regulation if Defendant Brown instead demonstrated that he could safely
 4   operate a tractor-trailer “by reason of experience.” See 49 C.F.R. § 391.11(b)(3).
 5   Defendants provide, and Plaintiffs do not dispute, that Defendant Brown “has never been
 6   involved in an accident while driving a commercial motor vehicle prior to this accident” in
 7   over 40 years of holding a commercial driver’s license. (Doc. 121 at 8). Moreover,
 8   Defendant Brown logged over 3 million miles on his current truck alone. (Doc. 121-6 at
 9   22). Plaintiffs fail to rebut Defendants’ argument that Defendant Brown’s history is
10   sufficient to meet the requirements of item (3) “by reason of experience,” nor do Plaintiffs
11   point to evidence that demonstrates Defendant Brown was otherwise incompetent to safely
12   operate his tractor-trailer. (See generally Doc. 127). Accordingly, this Court finds that
13   Defendants establish that Defendant Brown satisfied item (3) at the time of his employment
14   by reason of experience.
15          Regarding item (8), Plaintiffs argue that Defendant Legacy did not administer a
16   “driving test” to Defendant Brown prior to on-boarding him. (Doc. 127 at 6). As
17   Defendants point out, however, Defendant Legacy is not required to do so under FMCSRs.
18   (See Doc. 133 at 4). The applicable regulation provides that a driver may alternatively
19   satisfy item (8) by presenting an “operator’s license,” as Defendant Brown did here. See
20   49 C.F.R. § 391.11(b)(3); (see also Doc. 133-3 at 6, 11). Accordingly, the Court finds that
21   Defendants also establish that Defendant Brown satisfied item (8) at the time of his
22   employment. Thus, Defendant Brown possessed all the requisite “[g]eneral qualifications
23   of drivers” before Defendant Legacy hired him. See 49 C.F.R. § 391.11(b).5 Because the
24
            5
25           See also Salazar, 2019 WL 1254661, at *3 (finding that a defendant-transportation
     company was entitled to summary judgment on a similar claim for negligent hiring,
26   supervision, and training because “[n]othing in the evidence suggests that any pre-
     employment checks or pre-employment testing would have provided [the defendant-
27   transportation company] with any notice of [the driver’s] alleged incompetence;” there, the
     court found that the defendant-trucking company’s failure to conduct a road test or
28   disseminate a driver safety handbook to its driver, among other factors, was insufficient to
     preclude summary judgment on a negligent hiring claim).


                                                - 10 -
 1   record shows Defendant Legacy lacked actual or constructive knowledge of Defendant
 2   Brown’s alleged incompetence before hiring him, the Court finds that Defendants are
 3   entitled to summary judgment as to negligent hiring.
 4          For the same reasons, Plaintiffs fail to demonstrate that Defendant Legacy “knew
 5   or should have known the employee was incompetent” while under the supervision of
 6   Defendant Legacy. See Hernandez, 2019 WL 367994, at *7. Plaintiffs do not point to, nor
 7   does the Court find, any evidence to show how Defendant Legacy’s reasonable competency
 8   assumptions could have changed after Defendant Brown began working for Defendant
 9   Legacy. (Compare Doc. 127 with Doc. 121-6 at 22). Accordingly, Defendants are entitled
10   to summary judgment as to negligent supervision.
11          Additionally, without identifying any regulation or industry standard, Plaintiffs are
12   unable to show how Defendant Legacy’s alleged lack of training was negligent. (See
13   generally Doc. 127).6 Moreover, even if Plaintiffs could demonstrate that additional
14   training was required under some standard of care, Plaintiffs fail to “present evidence
15   showing what training should have been provided, and that its omission proximately caused
16   the plaintiff’s injuries.” See Hernandez, 2019 WL 367994, at *7.7 Thus, Plaintiffs’ claim
17   is deficient as to a required element of negligent training. See Celotex Corp., 477 U.S. at
18   322. Accordingly, the Court finds that Defendants are entitled to summary judgment on
19   Plaintiffs’ claim for negligent hiring, training, and supervision.8
20   IV.    PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
21          Plaintiffs move for partial summary judgment on the issues of liability and
22   respondeat superior.
23          6
              At one point, Plaintiffs argue that Defendant Legacy did not provide “any training
24   whatsoever,” but Plaintiffs concede elsewhere that Defendant Legacy does provide training
     to drivers “as needed . . . via a mass company-wide e-mail.” (Doc. 127 at 6 (citing id. at
25   42)).
            7
              Without a trucking expert, Plaintiffs cannot present evidence regarding industry
26   standards at trial, and presented no argument as to what training should have been provided
     herein. (See generally Doc. 127).
27          8
              Because the Court finds that Defendant Legacy was not negligent in its hiring,
28   training, or supervision of Defendant Brown, it need not address the additional element of
     causation.


                                                 - 11 -
 1           A.    Liability
 2           In Arizona, to establish a claim for negligence, “a plaintiff must prove four
 3   elements: (1) a duty requiring the defendant to conform to a certain standard of care; (2) a
 4   breach of the duty of that standard; (3) a causal connection between the defendant’s conduct
 5   and the resulting injury; and (4) actual damages.” Alegria v. United States, No. CV-11-
 6   809-TUC-HCE, 2012 WL 12842258, at *4 (D. Ariz. Nov. 20, 2012) (citing Gipson v.
 7   Kasey, 150 P.3d 228, 230 (Ariz. 2007)).
 8           Plaintiffs argue that they are entitled to summary judgment on liability, but only
 9   specifically explains that the record “supports entry of summary judgment on the duty and
10   breach elements of Plaintiffs’ negligence claims.” (Doc. 69 at 7). Plaintiffs assert that they
11   establish liability under either the doctrine of res ipsa loquitur or negligence per se. (Id. at
12   6–7).
13                 1.      Res Ipsa Loquitur
14           Under Arizona law, res ipsa loquitur requires the following conditions be met:
15                 (1) The accident must be of a kind which ordinarily does not
                   occur in the absence of some one’s negligence;
16
                   (2) It must be caused by an agency or instrumentality within
17                 the exclusive control of defendant;
18                 (3) It must not have been due to any voluntary action on the
                   part of the plaintiff;
19
                   (4) Plaintiff must not be in a position to show the particular
20                 circumstances which caused the offending agency or
                   instrumentality to operate to his injury.
21
22   O’Donnell v. Maves, 436 P.2d 577, 579 (Ariz. 1968). A plaintiff must meet “all the
23   conditions of res ipsa loquitur” for the doctrine to apply. Jackson v. H. H. Robertson Co.,
24   Inc., 574 P.2d 822, 826 (Ariz. 1978). While “a plaintiff who is the victim of ‘the usual rear-
25   end collision’ may, under appropriate circumstances, have the benefit of the doctrine,” res
26   ipsa loquitur does not apply to rear-end collision cases where the evidence reveals the
27   cause of the accident. Conner v. Brkich, 481 P.2d 894, 896 (Ariz. Ct. App. 1971) (quoting
28   O’Donnell, 436 P.2d at 579 (holding that res ipsa loquitur did not apply to a rear-end


                                                  - 12 -
 1   collision where the evidence established that the collision occurred from brake failure)).
 2          Defendants contend that Plaintiffs cannot meet the second, third, or fourth condition
 3   for res ipsa loquitur. Relevant to the fourth condition, Plaintiffs provide a detailed
 4   recounting of the circumstances of the collision: “[Defendant] Brown was immediately
 5   behind the Torres vehicle in a tractor[-]trailer” when “the vehicles in front of [both parties’]
 6   vehicles stopped suddenly.” (Doc. 69 at 2). Plaintiffs continue that Plaintiffs “safely
 7   stopped without impacting the vehicle in front of [them],” but “[Defendant] Brown failed
 8   to yield to traffic in front of his vehicle and failed to maintain a safe distance, causing him
 9   to crash into the rear of [Plaintiffs’] vehicle.” (Id.). The Court finds that Plaintiffs’ ability
10   to show “the particular circumstances” which allegedly caused the injury defeats the
11   applicability of res ipsa loquitur. See O’Donnell, 436 P.2d at 581 (agreeing that when a
12   plaintiff was aware that a collision “was caused by excessive speed, the doctrine was
13   inapplicable”).9 Accordingly, Plaintiffs are not entitled to partial summary judgment on the
14   issue of liability under the doctrine of res ipsa loquitur.
15                 2.      Negligence Per Se
16          Next, Plaintiffs argue that Defendant Brown “is liable for this crash under the
17   doctrine of negligence per se.” (Doc. 69 at 7). In Arizona, a “person who violates a statute
18   enacted for the protection and safety of the public is guilty of negligence per se.” Jensen v.
19   EXC, Inc., No. CV-15-08019-PHX-SPL, 2019 WL 588034, at *3 (D. Ariz. Feb. 13, 2019)
20   (citation omitted). “Arizona’s traffic code is a safety regulation that can be the basis for
21   negligence per se.” Id. (citation omitted). “However, a finding of negligence per se does
22   not relieve the plaintiff from its burden of proving causation and damages.” Id. (citing City
23   of Phoenix v. Mullen, 174 P.2d 422, 424 (Ariz. 1946) (stating that “[w]here the driver fails
24   to comply with the positive directions of the statute, the question of whether such statutory
25   negligence in any way contributed to the accident and injury of the plaintiff was one for
26
            9
27            Because the test is conjunctive, the Court need only find that Plaintiffs fail to
     satisfy one condition for res ipsa loquitur to be inapplicable. See Conner, 481 P.2d at 826.
28   As such, the Court need not analyze Defendants’ arguments—grounded in comparative
     negligence—regarding the other conditions of res ipsa loquitur. (See Doc. 82 at 6).


                                                  - 13 -
 1   the jury” (internal quotation marks and citation omitted))). Moreover, “Arizona is a
 2   comparative negligence state in which the relative degrees of fault of the claimant, all
 3   defendants, and nonparties are to be determined and apportioned by the finder of fact.” Id.
 4   (citing Ariz. Rev. Stat. §§ 12-2505, 12-2506).
 5          Plaintiffs argue that Defendant Brown violated two statutes through his acts
 6   culminating in the rear-end collision with Plaintiffs’ vehicle: Arizona Revised Statutes §§
 7   28-701(A) and 28-730(A). (See Doc. 69 at 7). Arizona Revised Statute § 28-701(A)
 8   provides, in pertinent part, that “[a] person shall control the speed of a vehicle as necessary
 9   to avoid colliding with any object, person, vehicle or other conveyance on, entering or
10   adjacent to the highway in compliance with legal requirements and the duty of all persons
11   to exercise reasonable care for the protection of others.” Ariz. Rev. Stat. § 28-701(A).
12   Arizona Revised Statute § 28-730(A) similarly provides that “[t]he driver of a motor
13   vehicle shall not follow another vehicle more closely than is reasonable and prudent and
14   shall have due regard for the speed of the vehicles on, the traffic on and the condition of
15   the highway.” Ariz. Rev. Stat. § 28-730(A).10
16          Here, it is undisputed that Defendant Brown collided with the rear of Plaintiffs’
17   vehicle. (Doc. 82 at 2–3). Defendant Brown stated in his deposition that the collision
18   occurred because he “didn’t have enough response time” after the vehicles in front of him
19   stopped suddenly. (Doc. 69 at 33). It stands to reason, therefore, that Defendant Brown
20   breached his duty to Plaintiffs by following Plaintiffs’ vehicle more closely than necessary
21
22
            10
               Defendants correctly point out that “[n]egligence per se applies upon violation of
     a specific requirement of law whereby conduct can be measured versus an otherwise
23   general principle.” Lee v. State Farm Mut. Auto. Ins. Co., No. CV 03-624-TUC-HCE, 2006
     WL 2917348, at *2 (D. Ariz. Oct. 10, 2006) (citing Hutto v. Francisco, 107 P.3d 934, 937
24   (Ariz. Ct. App. 2005) (explaining that a statute must proscribe certain or specific acts to
     support a finding of negligence per se in holding that a statute requiring that “vehicles must
25   be safely maintained” is an insufficiently specific standard by which conduct must be
     measured)). The District of Arizona previously acknowledged, however, that Arizona
26   courts find Arizona Revised Statute § 28-730(A) sufficiently specific, such that a violation
     of that statute constitutes negligence per se. Lee, 2006 WL 2917348, at *2 (citing Newman
27   v. Piazza, 433 P.2d 47, 51 (Ariz. Ct. App. 1967) (acknowledging that a “jury was instructed
     that it would be negligence per se to violate A.R.S. § 28–730(A)”)). Accordingly, this Court
28   rejects Defendants’ argument that Plaintiffs failed to raise a statute for which a violation
     can constitute negligence per se.


                                                 - 14 -
 1   to maintain sufficient “response time” to avoid the rear-end collision. See id.; Ariz. Rev.
 2   Stat. §§ 28-701(A), 28-730(A). Accordingly, the Court finds that Defendant Brown’s
 3   statutory violations of Arizona Revised Statutes §§ 28-701(A) and 28-730(A) amount to
 4   negligence per se; thus satisfying the elements of duty and breach on Plaintiffs’ negligence
 5   claim.
 6                   3.     Causation
 7            Even though negligence per se applies, the doctrine fails to independently establish
 8   the element of causation, which is required to impose liability on a party for negligence.
 9   See, e.g., Jensen, 2019 WL 588034, at *3 (finding that a defendant’s statutory violation
10   was negligence per se, but denying summary judgment as to liability because the plaintiff
11   did not carry her additional “burden of proving causation”). “The proximate cause of an
12   injury is that which, in a natural and continuous sequence, unbroken by any efficient
13   intervening cause, produces an injury, and without which the injury would not have
14   occurred.” Hernandez, 2019 WL 367994, at *7 (citation omitted). Generally, “it is for the
15   jury to determine” the extent to which a defendant’s breach “contributed to the accident
16   and injury of [the plaintiffs].” Jensen, 2019 WL 588034, at *4 (quoting Mullen, 174 P.2d
17   at 424).
18            Here, Defendants argue that causation remains a disputed issue on a theory of
19   comparative negligence. (Doc. 82 at 3).11 Specifically, Defendants point out the undisputed
20   fact that that two vehicles ahead of Plaintiffs’ vehicle “were driving in such a manner that
21   caused Plaintiffs’ vehicle to slow significantly, or stop, suddenly.” (Id.; see also Doc. 96
22   at 4 (Plaintiffs agree that “the two vehicles in front of Plaintiffs’ vehicle simply stopped
23   for an unknown reason to the parties”)). Defendants also dispute “that Plaintiffs’ vehicle
24   stopped safely on the highway.” (Doc. 82 at 3 (emphasis in original) (citing Doc. 82-5 at
25            11
                Under Arizona’s comparative negligence statute, “[i]n assessing percentages of
26   fault the trier of fact shall consider the fault of all persons who contributed to the alleged
     injury, death or damage to property, regardless of whether the person was, or could have
27   been, named as a party to the suit.” Ariz. Rev. Stat. § 12-2506(B). “The relative degree of
     fault of the claimant, and the relative degrees of fault of all defendants and nonparties, shall
28   be determined and apportioned as a whole at one time by the trier of fact.” Ariz. Rev. Stat.
     § 12-2506(C) (emphasis added).


                                                  - 15 -
 1   18 (Defendant Brown stated in his deposition that “[Plaintiffs’ vehicle] in front of me just
 2   slammed on the brakes and just stopped, and the vehicles in front of them stopped like they
 3   [were] playing or something”))). Defendants’ argument follows that the fact that Plaintiffs’
 4   vehicle “came to a complete stop or slowed significantly on this stretch of highway leaves
 5   room for a comparative negligence argument [regarding] Plaintiff Torres’ actions.” (Id.).
 6   Defendants also named the two vehicles in front of Plaintiffs’ vehicle as “non-parties at
 7   fault.” (Id. at 4 (citing Doc. 82-6)).
 8          Although Plaintiffs argue that Defendant Brown “fails to identify any breach of duty
 9   by the vehicles in front of Plaintiffs” and “Defendants offer no evidence . . . to show the
10   vehicles in front of Plaintiffs negligently stopped their vehicles,” Plaintiffs—as the moving
11   party—carry the burden of demonstrating that there is no genuine dispute as to causation
12   in order to prevail on that issue at summary judgment. (Doc. 96 at 4); see Liberty Lobby,
13   Inc., 477 U.S. at 248. In construing all disputed facts in the light most favorable to the non-
14   moving party, the Court finds that a reasonable factfinder could apportion some percentage
15   of fault to someone other than Defendants. See Jensen, 2019 WL 588034, at *2 (accepting
16   a defendant’s argument that “because Arizona is a pure comparative fault jurisdiction, even
17   if [the defendants] were to be found negligent, the trier of fact would still need to establish
18   what percentage of fault to attribute to him and decedent”); see also Silvestri v. Hurlburt,
19   547 P.2d 514, 517 (Ariz. Ct. App. 1976) (“There is neither reason nor logic in preventing
20   the court from telling the jury that it is negligence per se to violate the safety law herein
21   involved and leave it to the jury to decide whether such violation amounted to contributory
22   negligence.”     (citation    omitted)).12    Indeed,    Defendants’      expert,    “accident
23   reconstructionist/biomechanical engineer,” Joseph Manning, opines to that end. (See Doc.
24
            12
25             Other courts similarly support the premise that a disputed issue as to comparative
     fault should preclude summary judgment on liability even if the defendants will be
26   apportioned some percentage of fault. See, e.g., Ervin v. Shelter Gen. Ins. Co., Civil Action
     No. 14-0047-SDD, 2015 WL 1757869, at *2 (M.D. La. Apr. 17, 2015) (denying summary
27   judgment as to liability when a rear-end collision was caused by a sudden stop on an
     interstate because “[n]otwithstanding the presumption of negligence, a favored motorist
28   can still be assessed with comparative fault if his substandard conduct contributed to the
     cause of the accident”).


                                                  - 16 -
 1   82 at 4).13 Accordingly, the Court finds that Plaintiffs are not entitled to partial summary
 2   judgment as to liability due to the disputed issue of causation.
 3          B.     Vicarious Liability
 4          Plaintiffs also argue that Defendant Legacy is vicariously liable “for any resulting
 5   injury caused by the negligence of [Defendant] Brown” under the doctrine of respondeat
 6   superior. (See Doc. 69 at 8). Likewise, “Defendants concede that if Defendant Brown is
 7   found to be at fault, then Defendant Legacy [] would be vicariously liable” under the
 8   doctrine of respondeat superior. (Doc. 82 at 9). Accordingly, the Court finds that, should
 9   Defendant Brown be found liable for negligence in this case, it is undisputed that vicarious
10   liability applies to Defendant Legacy. However, because the Court finds that Plaintiffs are
11   not entitled to summary judgment on the issue of liability, Defendant Legacy is not yet
12   subject to liability as a matter of law. See supra Part IV(A).
13   V.     CONCLUSION
14          Based on the foregoing,
15          IT IS ORDERED that Defendants’ Motion for Partial Summary Judgment (Doc.
16   121) is GRANTED as to the direct negligence claims against Defendant Legacy.
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26
27
            13
              This Court previously entered an Order (Doc. 97) partially denying Plaintiffs’
     Motion to Strike Defendants’ Expert Joseph Manning (Doc. 70) as it pertained to
28   Manning’s biomechanical opinions regarding the collision contained in his expert report.
     (See generally Doc. 97).


                                                 - 17 -
 1          IT IS FURTHER ORDERED that Plaintiffs’ Motion for Partial Summary
 2   Judgment (Doc. 69) is GRANTED IN PART and DENIED IN PART. The motion is
 3   granted as to the applicability of negligence per se, thus establishing the elements of duty
 4   and breach on Plaintiffs’ first negligence claim, and as to the applicability of vicarious
 5   liability. The motion is denied as to the applicability of res ipsa loquitur, and Defendants’
 6   liability for negligence because there remains a genuine dispute as to causation.14
 7          Dated this 3rd day of May, 2019.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28           The Court notes that Plaintiffs’ Motion to Strike Defendants’ Expert Mary Rossi
            14
     (Doc. 122) remains pending and will be resolved in due course.


                                                - 18 -
